    Case: 1:20-cv-01288-DCN Doc #: 15 Filed: 07/20/20 1 of 4. PageID #: 117




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


KENTA SETTLES,                              )   CASE NO. 1:20-CV-01288
                                            )
            Plaintiff,                      )
                                            )   JUDGE DONALD C. NUGENT
     vs.                                    )
                                            )
MICHAEL MALAK, et al.,                      )   REPORT OF PARTIES’ PLANNING
                                            )   MEETING UNDER FED. R. CIV. P. 26(f)
            Defendants.                     )   AND LR 16.3(b)
                                            )


  1. Pursuant to Fed.R.Civ.P. 26(f) and L.R. 16.3(b)(2), a meeting was held by

     telephone on July 15, 2020, and was attended by:

            Jeremy A. Tor, Counsel for Plaintiff Kenta Settles;

            Daniel J. Rudary, Counsel for Defendants Michael Malak, Robert Pitts,

            Brian Regovich, Rob Jarzembak, William Gall, Todd Vargo and the City of

            Garfield Heights; and

            Justin M. Lovdahl, Counsel for Defendants Michael Malak, Robert Pitts,

            Brian Regovich, Rob Jarzembak, William Gall, Todd Vargo and the City of

            Garfield Heights.

  2. The parties will exchange pre-discovery disclosures required by FED. R. CIV. P.

     26(a)(1) and the Court’s prior order by July 27, 2020.

  3. The parties recommend the following track: Standard.

  4. This case is suitable for one or more of the following Alternative Dispute

     Resolution (ADR) mechanisms: Case not suitable for ADR.
 Case: 1:20-cv-01288-DCN Doc #: 15 Filed: 07/20/20 2 of 4. PageID #: 118




5. The parties do not consent to the jurisdiction of the United States Magistrate

   Judge pursuant to 28 U.S.C. § 636(c).

6. Recommended Discovery Plan:

      (a) The parties anticipate discovery on all liability and damages issues related

            to the claims and defenses set forth by the parties. Specifically, the parties

            will conduct discovery regarding the following: the incident described in the

            Complaint; the Plaintiff and the Defendants’ medical records; documents

            and information related to the underlying criminal matter; policies,

            procedures, training, and customs of the Garfield Heights police

            department; personnel files of the Defendants; and Plaintiff’s and

            Counterclaim Plaintiffs’ economic and non-economic damages, injuries,

            and loss.. The parties agree to abide by the Federal and Local Civil Rules

            in all other respects.

      (b) The parties have agreed to follow the default standard for discovery of

            electronically-stored information (Appendix K to Northern District Ohio Local

            Rules).

      (c) Non-Expert Discovery cut-off date: January 29, 2021.

      (d)
              i.    Plaintiff’s (or party with the burden of proof on an issue) (Plaintiff’s

                    expert reports, including reports for Defendants’ counterclaims)

                    expert report due date: February 26, 2021.

             ii.    Defendant’s (or party without the burden of proof on an issue) expert

                    report due date: March 26, 2021.

             iii.   Expert Discovery cut-off date: May 28, 2021.



                                            2
 Case: 1:20-cv-01288-DCN Doc #: 15 Filed: 07/20/20 3 of 4. PageID #: 119




7. Recommended dispositive motion date: June 30, 2021.

8. Recommended cut-off date for amending the pleadings and/or adding additional

   parties: September 30, 2020.

9. Recommended date for a Status Hearing: Mid-February, 2021.

10. Other matters for the attention of the Court: The parties intend to submit a

   proposed protective order to the Court primarily to protect the privacy of the parties’

   medical records.




                      Respectfully Submitted,


                      Attorney for Plaintiff: /s/ Jeremy A. Tor

                      Attorney for Defendants: /s/ Daniel J. Rudary (by email consent)




                                           3
    Case: 1:20-cv-01288-DCN Doc #: 15 Filed: 07/20/20 4 of 4. PageID #: 120




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 20th day of July 2020, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served

upon counsel of record and may be obtained through the Court’s CM/ECF Systems.




                                      /s/ Jeremy A. Tor
                                      JEREMY A. TOR (0091151)
                                      NICHOLAS A. DICELLO (0075745)
                                      SPANGENBERG SHIBLEY & LIBER LLP
                                      1001 Lakeside Avenue East, Suite 1700
                                      Cleveland, OH 44114
                                      (216) 696-3232
                                      (216) 696-3924 (FAX)
                                      jtor@spanglaw.com
                                      ndicello@spanglaw.com

                                      Counsel for Plaintiff




                                         4
